Filed 9/9/13 P. v. Colbert CA
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072435

         v.                                                                      (Super. Ct. No. 10F05189)

JACK B. COLBERT,

                   Defendant and Appellant.




         Appointed counsel for defendant Jack B. Colbert asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Because the matter was resolved by plea and defendant waived referral to the
probation department, the facts are taken from the prosecutor’s statement of the factual



                                                             1
basis for the plea. On August 14, 2010, defendant took, by force and fear, personal
property from the possession and immediate presence of victim Kenneth Straton. In so
doing, defendant personally used a firearm.
       The jury deadlocked and the trial court declared a mistrial. Defendant
subsequently pleaded no contest to second degree robbery (Pen. Code, §§ 211, 212.5,
subd. (c))1 and admitted that he personally used a firearm in the commission of the
offense (§ 12022.5, subd. (a)). In exchange, the trial court dismissed, with a Harvey
waiver,2 a count charging second degree robbery involving a different victim.
       The trial court sentenced defendant to prison for the stipulated middle term of
three years plus the low term of three years for the firearm enhancement, awarded
defendant 62 days of custody credit and nine days of conduct credit, and ordered
defendant to pay a $1,200 restitution fine (§ 1202.4), a $1,200 parole revocation fine
(§ 1202.45), a $40 court operations fee (§ 1465.8, subd. (a)(1)) and a $30 court facilities
assessment (Gov. Code, § 70373).
       Defendant obtained a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




1 Undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal.3d 754.


                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.


                                                                  MAURO              , J.


We concur:


             BLEASE                   , Acting P. J.


             ROBIE                    , J.




                                             3